10/19/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0141


                                        DA 21-0141


 SAMANTHA VULLES, SHERI ESTENSON, et al.,

               Plaintiffs and Appellants,

       v.
                                                                     ORDER
THIES & TALLE MANAGEMENT, INC.,
THIES & TALLE ENTERPRISES, INC.,
ALMANOR INVESTORS LIMITED
PARTNERSHIP and JOHN DOES 1-4,
                                                               FILED
                                                                OCT 1 9 2021
               Defendants and Appellees.                      Bowen Cirtenwoocl
                                                            Clerk of Supreme Court
                                                               State of Montana


      Appellees have filed a motion to strike the affidavit of Patience Woodill and related
exhibits attached to Appellants' reply brief filed on September 29, 2021. Appellees support
their motion by arguing that Appellants cannot introduce new evidence to supplement the
record for the first time on appeal. They further contend that the affidavit is inadmissible
hearsay under M. R. Evid. 801 and 802.
       Appellants oppose the motion and respond that Appellees accused them of
- forurn-shopping" in their response brief; therefore, Woodill's affidavit and related
exhibits are the "only course of action to refute those unsubstantiated claims."
       We conclude it is appropriate to take the motion to strike under advisement and
consider it in conjunction with consideration of the merits of the appeal. Therefore,
       IT IS ORDERED that the motion to strike the affidavit of Patience Woodill and
related exhibits, attached to Appellants' reply brief, as well as all references thereto, is
TAKEN UNDER ADVISEMENT.
       The Clerk of the Supreme Court is directed to send a copy of this Order to counsel
of record.
       DATED this           aay of October, 2021.
ChiefJustice




 /2- )-,47L,,,


  Justices